Citation Nr: 1235970	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  11-02 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder, to include as secondary to service-connected left knee disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran served on active military duty in the United States Army from July 1952 to April 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By that rating action, the RO declined to reopen a previously denied claim for service connection for a right knee disability, to include as secondary to service-connected left knee disabilities.  The Veteran appealed this rating action to the Board. 

The Board notes that in a July 2012 Supplemental Statement of the Case, the RO discussed VA treatment reports, dated from January 2011 to June 2012, which were uploaded to the Veteran's Virtual VA electronic claims file.  Thus, a remand to have the RO initially consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2011). 

The issue of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  By an August 2009 decision, the Board denied service connection for a right knee disability, to include as due to service-connected left knee disabilities. 

2.  Evidence added to the record since the Board's August 2009 decision does not relate to an unestablished fact necessary to substantiate the underlying claim for service connection a right knee disability, to include as secondary to the service-connected left knee disabilities (i.e., evidence showing that the Veteran's right knee disability is etiologically related to a period of military service or that it has been caused or aggravated by the service-connected left knee disabilities. 


CONCLUSIONS OF LAW

1.  The August 2009 Board decision, wherein the Board denied service connection for a right knee disability, to include as secondary to service-connected left knee disabilities, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received since the Board's August 2009 decision, wherein it denied service connection for a right knee disability, to include as secondary to service-connected left knee disabilities, is not new and material; and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004);38 C.F.R. §  3.159(b)(1).  
The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, for petitions to reopen for new and material evidence, VA's duty to notify a claimant includes advising the claimant of the evidence and information needed to reopen the claim as well as the evidence and information needed to establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Also, in the context of a claim to reopen, VA must look at the basis for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. Failure to provide this notice is generally prejudicial.  Id.  

In February and July 2010 letters, the RO notified the Veteran of what evidence was required to substantiate his petition to reopen and the basis for the prior denial of his claim.  These letters informed him what evidence he was expected to provide and of what assistance the VA could provide him in obtaining this evidence.  The February 2010 letter also informed the Veteran of the information and evidence required to substantiate the underlying claim for service connection for a right knee disability, to include on a secondary basis.  This letter provided proper preadjudication notice under Pelegrini, Dingess, and Kent.  In its February 2010 letter, the RO erroneously alluded to a September 2003 rating action as the last final denial of the claim for service connection for a right knee disability, to include on a secondary basis [as opposed to the Board's final August 2009 decision].  There is, however, no prejudicial error with respect to the February 2010 notice because the RO and Board denied the Veteran's claim for the same reasons in their February 2003 and August 2009 decisions; namely, that the evidence of record failed to show a relationship between the Veteran's current right knee disability and his period of service or that it had been caused or aggravated by the service-connected left knee disabilities.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim. The Veteran's service treatment records (STRs), service personnel records, and private and VA treatment records have been obtained and associated with the claims files, to include VA treatment reports from the VA Medical Center (VAMC) in Louisville, Kentucky, dated from January 2011 to June 2012, which have been uploaded to the Veteran's Virtual VA electronic claims file.  The Board notes that the Veteran has maintained that he had received treatment for his right knee at the above-cited VAMC in 1957.  The evidence of record includes x-ray interpretations of the left knee, performed at the VA Louisville, Kentucky RO in conjunction with a September 1957 VA examination.  In a March 2012 letter to the Veteran, the RO informed the Veteran that the evidence showed treatment for his left knee in 1957.  The RO requested, "We need to know if you want us to obtain these treatment records even though they are not pertaining to the issue of appeal, which is the right knee."  (See March 2012 letter to the Veteran).   The Veteran did not respond to the RO's March 2012 letter.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording the Veteran a VA examination in conjunction with his claim.  In May 2010, VA examined the Veteran to determine the etiology of the Veteran's right knee disability.  A copy of the May 2010 VA examination report has been associated with the claims files.  For these reasons, the Board finds that no further assistance is warranted and that it can proceed with the appeal. 

II. Laws and Regulations

(i) General Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With chronic disease shown as such in service (or within the presumptive period under Sec. 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

(ii) New and Material Evidence Criteria

Generally, a claim which has been denied in a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.  "  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

III. Merits Analysis

The Veteran seeks to reopen a previously denied claim for service connection for a right knee disability.  The Veteran primarily contends that he has a right knee disability as a result of having favored his service-connected left knee disabilities.  

In an August 2009 decision, the Board, in part, denied entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disabilities.  The Board's August 2009 decision is final.  38 U.S.C.A. § 7104. In denying the claim, the Board concluded that there was no evidence of any in-service treatment for the Veteran's right knee and no competent medical opinion that related any current right knee disability to a period of military service, or to the service-connected left knee disabilities.  ((See August 2009 decision, pages (pgs.) 10, 11)).  The evidence of record at the time of the Board's August 2009 decision included the Veteran's service treatment records, VA and private treatment reports, VA examination reports, and the Veteran's statements.  

The Board finds that the new and material evidence has not been received to reopen the previously denied claim for service connection for a right knee disability, to include as secondary to the service-connected left knee disabilities.  Evidence received since the August 2009 Board decision includes VA and private treatment reports, VA examination reports and the Veteran's statements.  While most of the evidence is new because it was not of record at the time of the Board's August 2009 decision, it is not material.  The evidence is not material because it does not relate to an unestablished fact; namely, evidence showing that the Veteran's current right knee disability is etiologically related to his period of military service or that it has been caused or aggravated by the service-connected left knee disabilities.  In fact, a May 2010 VA examination report contains an opinion that is clearly against the claim.  The May 2010 VA examiner reviewed the Veteran's service and post-service medical records, and conducted a physical evaluation of his right knee.  The VA examiner concluded that the Veteran's right knee was absent for any increased abnormal weight bearing of both lower extremities, a clinical finding that would  suggest a compensatory right knee degenerative condition due to the service-connected left knee disabilities.  The May 2010 VA examiner reasoned that it was "just as likely" that the Veteran's degenerative joint disease of the right knee was related to his right knee injury with surgery in 1988, his physically demanding work as a farmer and his age (the Veteran was 77 years old at the time of the May 2010 VA examination).  

Thus, while most of the evidence added to the record after the Board's final August 2009 decision is new, it is not material within the definition of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and it does not raise a reasonable possibility of substantiating the claim.  The record is devoid of any competent evidence demonstrating that the Veteran's right knee degenerative joint disease is related to a period of military service or that it has been caused or aggravated by his service-connected left knee disabilities.  The Veteran also submitted numerous written arguments subsequent to the Board's final August 2009 decision.  As these statements merely restate the Veteran's contention that his right knee disability is secondary to service-connected left knee disabilities, they are essentially cumulative of the evidence of record at the time of the final August 2009 Board decision and do not raise a reasonable possibility of substantiating the claim.  Therefore, the claim is not reopened and the appeal is denied.

Accordingly, the Board finds that the evidence received subsequent to the August 2009 Board decision is not new and material and does not serve to reopen the previously denied claim for service connection for a right knee disability, to include as secondary to service-connected left knee disabilities.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).  The appeal is denied. 


ORDER

New and material evidence has not been received to reopen a previously denied claim for service connection for a right knee disability, to include as secondary to service-connected left knee disabilities. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


